Exhibit 10.3
GulfMark Offshore, Inc. 2010 Omnibus Equity Incentive Plan
Notice of Stock Option Award
     You have been granted the following option to purchase shares of the
Class A Common Stock, $.01 par value per share (the “Shares”), of GulfMark
Offshore, Inc. (the “Company”):

     
Name of Optionee:
  [Name]
 
   
Total Number of Shares:
  [Total Shares]
 
   
Type of Option:
  [Choose one: Incentive Stock Option / Nonstatutory Stock Option]
 
   
Exercise Price per Share:
  $[Price Per Share]
 
   
Date of Grant:
  [Date of Grant]
 
   
Vesting Schedule:
  This option becomes exercisable as follows: (i) [331/3]% of this option
becomes exercisable when you complete [12] months of continuous “Service” (as
defined in the Plan) from the Date of Grant; (ii) [331/3]% of this option
becomes exercisable when you complete [24] months of continuous Service from the
Date of Grant; and (iii) the remaining [331/3]% of this option becomes
exercisable when you complete [36] months of continuous Service from the Date of
Grant.
 
   
Expiration Date:
  [Expiration Date. Note: For ISO, may not exceed 10 years from Date of Grant.].
This option expires earlier if your Service terminates prior to the Expiration
Date, as described in your Stock Option Agreement.

     By accepting this stock option, you and the Company agree that this option
is granted under and governed by the terms and conditions of the GulfMark
Offshore, Inc. 2010 Omnibus Equity Incentive Plan, as amended (the “Plan”), and
the Stock Option Agreement between you and the Company, relating to stock
options granted to you pursuant to the Plan, both of which are incorporated
herein by reference and made a part of this document.

                  GulfMark Offshore, Inc.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



GulfMark Offshore, Inc. 2010 Omnibus Equity Incentive Plan
Stock Option Agreement
     This Stock Option Agreement (this “Agreement”) is made as of
                    , 20___, by between GulfMark Offshore, Inc., a Delaware
corporation (the “Company”), and you, the undersigned Optionee.

     
The Option
  This Agreement, together with each Notice of Stock Option Award issued to you
by the Company, governs each option (referred to herein as the “Option”) granted
to you under the GulfMark Offshore, Inc. 2010 Omnibus Equity Incentive Plan, as
amended (the “Plan”), which is incorporated into this Agreement by reference.
 
   
Tax Treatment
  The Option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a nonstatutory stock option, in either case, as
provided in the applicable Notice of Stock Option Award.
 
   
Vesting
  The Option becomes exercisable in installments, as shown in the Notice of
Stock Option Award. In addition, the Option vests and becomes exercisable in
full if [(i)] your Service terminates because of your retirement at or after age
65, total and permanent disability or death[; or (ii) the Company is subject to
a “Change in Control” (as defined in the Plan) before your Service terminates,
and you are subject to an “Involuntary Termination” within [12] months after the
Change in Control].
 
   
 
  For purposes of this Agreement, “total and permanent disability” means that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
 
   
 
  [If (ii) is added above, add the following (and coordinate with the terms of
any applicable employment agreement): For purposes of this Agreement,
“Involuntary Termination” means your involuntary discharge by the Company (or
the subsidiary of the Company employing you) for reasons other than Cause. You
may be terminated for “Cause” if you do any of the following: (i) breach in any
material respect any agreement between you and the Company: (ii) fail in any
material respect to comply with any of the Company’s written policies or rules;
or (iii) fail to perform assigned duties after receiving written notification of
such failure from the Company.]
 
   
 
  No Shares will vest after your Service has terminated for any other reason.

Stock Option Agreement – Page 1



--------------------------------------------------------------------------------



 



     
Term
  The Option expires at 5:00 p.m., Central Time, on the Expiration Date shown in
the Notice of Stock Option Award. (It will expire earlier if your Service
terminates, as described below.)
 
   
Regular Termination
  If your Service terminates prior to the Expiration Date for any reason except
death or total and permanent disability or retirement at or after age 65, then
the Option will expire at 5:00 p.m., Central Time, on the date [three months]
after your termination date. The Company determines when your Service terminates
for this purpose. [Note: Three months is the maximum allowed for an ISO; this
period may be made longer for NSO, and may be made shorter for either type.]
 
   
Death
  If you die before your Service terminates, then the Option will expire at 5:00
p.m., Central Time, on the earlier to occur of (i) the date 12 months after the
date of death, or (ii) the Expiration Date.
 
   
Disability
  If your Service terminates because of your total and permanent disability,
then the Option will expire at 5:00 p.m., Central Time, on the earlier to occur
of (i) the date 12 months after your termination date, or (ii) the Expiration
Date.
 
   
Leaves of Absence and Part-Time Work
  For purposes of the Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. However, your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
   
 
  If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Award may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
 
   
Restrictions on Exercise
  The Company will not permit exercise of the Option if the issuance of Shares
at that time would violate any law or regulation.
 
   
Notice of Exercise
  When you wish to exercise the Option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many Shares you wish to purchase. Your notice must also
specify how your Shares should be registered. The notice will be effective when
the Company receives it.

Stock Option Agreement – Page 2



--------------------------------------------------------------------------------



 



     
 
  [For non-transferable options use the following:
 
   
 
  If another person wants to exercise the Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.]
 
   
 
  [For transferable options use the following:
 
   
 
  If another person wants to exercise the Option after it has been transferred
to him or her, that person must prove to the Company’s satisfaction that he or
she is entitled to exercise the Option. That person must also complete the
proper “Notice of Exercise” form (as described above) and pay the Exercise Price
(as described below).]
 
   
Form of Payment
  When you submit your Notice of Exercise, you must include payment of the
Exercise Price specified in the Notice of Stock Option Award for the Shares that
you are purchasing. To the extent permitted by applicable law, payment may be
made in one (or a combination of two or more) of the following forms:

  •   By delivering to the Company your personal check, a cashier’s check or a
money order.     •   [With the Committee’s consent,] by delivering to the
Company certificates for Shares of Company stock that you own, along with any
forms needed to effect a transfer of those Shares to the Company. The value of
the Shares, determined as of the effective date of the Option exercise, will be
applied to the Option Exercise Price. Instead of surrendering Shares of Company
stock, you may attest to the ownership of those Shares on a form provided by the
Company and have the same number of Shares subtracted from the Option Shares
issued to you.     •   [With the Committee’s consent,] by giving to a securities
broker approved by the Company irrevocable directions to sell all or part of
your option Shares and to deliver to the Company, from the sale proceeds, an
amount sufficient to pay the Option Exercise Price and any withholding taxes.
(The balance of the sale proceeds, if any, will be delivered to you.) The
directions must be given in accordance with the instructions of the Company and
the broker. This exercise method is sometimes called a “same-day sale.”     •  
[If optionee is not an executive office , add the following: With the
Committee’s consent, by delivering a full-recourse promissory note (on a form
prescribed by the Company) made payable to the Company.

Stock Option Agreement – Page 3



--------------------------------------------------------------------------------



 



     
Withholding Taxes and Stock Withholding
  You understand that you (and not the Company) are responsible for your own
federal, state, local or foreign tax liability and any of your other tax
consequences that may arise as a result of the transactions contemplated by this
Agreement. You will not be allowed to exercise the Option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of exercise of the Option. With the Company’s consent, these
arrangements may include withholding shares of Company stock (up to the minimum
applicable state and federal withholding rates) that otherwise would be issued
to you when you exercise the Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.
 
   
Restrictions on Resale
  You agree not to sell any option Shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
 
   
Transfer of Option
  [For non-transferable options, use the following:
 
   
 
  Prior to your death, only you may exercise the Option. You cannot transfer or
assign the Option. For instance, you may not sell the Option or use it as
security for a loan. If you attempt to do any of these things, the Option will
immediately become invalid. You may, however, dispose of the Option in your will
[or in any beneficiary designation].
 
   
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.]
 
   
 
  [For transferable options, use the following:
 
   
 
  In general, only you may exercise the Option prior to your death. You may not
transfer or assign the Option, except as provided below. For instance, you may
not sell the Option or use it as security for a loan. If you attempt to do any
of these things, the Option will immediately become invalid. You may, however,
dispose of the Option in your will [or in any beneficiary designation].
 
   
 
  However, if the Option is designated as a nonstatutory stock option in the
Notice of Stock Option Award, then, upon your request, the “Committee” (as
defined in the Plan) may, in its sole discretion, allow you to transfer the
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means (i) a spouse,

Stock Option Agreement – Page 4



--------------------------------------------------------------------------------



 



     
 
  parent, child, stepchild, adoptive relationship, sister, brother or
grandchild, (ii) a trust or trusts for the exclusive benefit of any such
persons, or (iii) a partnership or limited liability company in which such
persons are the only partners or members, as applicable; provided in each case
that there may be no consideration for any such transfer (other than, in the
case of clause (iii), units in the partnership or membership interests in the
limited liability company).
 
   
 
  In addition, if the Option is designated as a nonstatutory stock option in the
Notice of Stock Option Award, then, upon your request, the Committee may, in its
sole discretion, allow you to transfer the Option to your spouse or former
spouse pursuant to a domestic relations order.
 
   
 
  If the Committee consents to your transfer of the Option, both you and the
transferee(s) must execute the forms prescribed by the Committee, which include
the consent of the transferee(s) to be bound by this Agreement, before the
transfer will be effective.]
 
   
No Retention Right
  Neither the Option nor this Agreement gives you the right to be retained by
the Company or a subsidiary of the Company in any capacity.
 
   
Stockholder Rights
  [For non-transferable options, use the following:
 
   
 
  You have no rights as a stockholder of the Company with respect to the Shares
covered by the Option until you have exercised the Option by giving the required
Notice of Exercise to the Company and paying the Exercise Price. No adjustments
are made for dividends or other rights if the applicable record date occurs
before the Option is exercised, except as described in the Plan.]
 
   
 
  [For transferable options, use the following:
 
   
 
  Neither you, nor your transferees, will have any rights as a stockholder of
the Company with respect to the Shares covered by the Option until you or your
transferees have exercised the Option by giving the required Notice of Exercise
to the Company and paying the Exercise Price. No adjustments are made for
dividends or other rights if the applicable record date occurs before the Option
is exercised, except as described in the Plan.]
 
   
Adjustments
  In the event of a stock split, a stock dividend, a combination or
consolidation or a similar change in Company stock (by reclassification or
otherwise), the number of Shares covered by the Option and the Exercise Price
per share will be adjusted pursuant to the Plan.

Stock Option Agreement – Page 5



--------------------------------------------------------------------------------



 



     
Effect of Dissolution or Reorganization
  If the Company is dissolved or liquidated, to the extent not previously
exercised or settled, the Option will terminate immediately before the
dissolution or liquidation of the Company.
 
   
 
  If the Company is a party to a merger or other reorganization, each
outstanding Option will be subject to the agreement of merger or reorganization.
Such an agreement will provide for one or more of the following:

  •   the continuation of any outstanding Option by the Company, if the Company
is the surviving corporation;     •   the assumption or substitution of any
outstanding Option the surviving corporation or its parent or subsidiary;     •
  full exercisability of the outstanding Option, followed by cancellation of the
Option at the time of the merger; or     •   cancellation of the Option and a
payment equal to the option spread (if any), which payment may be made in
installments pursuant to the original vesting schedule.

     
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice of law provisions).
 
   
Other Agreements
  This Agreement, the Plan and the applicable Notice of Stock Option Award
issued to you pursuant to the Plan constitute the entire understanding between
you and the Company regarding the Option. This Agreement may be amended only as
provided in the Plan, or pursuant to another written agreement between the
parties. The Committee may modify this Agreement to (i) modify or assume your
Option in return for a grant of a new Option subject to this Agreement, or
(ii) buy out your Option, as long as it will not have the effect of repricing
your Option.
 
   
 
  By signing below, you agree to all of the terms and conditions described in
this Agreement and in the Plan.
 
   
 
  You agree that the Company may deliver by email all documents relating to the
Plan or the Option (including prospectuses required by the Securities and
Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements).
You also agree that the Company may deliver these documents by posting them on a
web site maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a web site, it will notify you
by email.

Stock Option Agreement – Page 6



--------------------------------------------------------------------------------



 



     
 
  You further agree to comply with the Company’s Securities Trading Policy when
selling Shares of the Company’s Class A Common Stock.

(Remainder of Page Intentionally Left Blank – Signature Page Follows)

Stock Option Agreement – Page 7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as
of the date first set forth above.

                  OPTIONEE:    
 
                          [Name of Optionee]    
 
                COMPANY:    
 
                GulfMark Offshore, Inc.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Stock Option Agreement – Page 8